Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “wherein at least one of a plurality of measurement conditions specialized for analysis of each of the two or more varieties of measurement samples do not match each other” renders the claim indefinite.  It is not clear what does not match one another.  The comparison is not clear.  The Examiner is not clear what is being compared.  The Examiner suggests an explicit limitation noting what is being compared to what.  As written the comparison is not clear.   Claims 2-5 are rejected as well since they depend on claim 1. 
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5417853 by Mizuno et al. (Mizuno). 
In regard to claim 1, Mizuno teaches a liquid chromatograph apparatus being unitary (Figure 1; C3/L37-60); capable of measuring two or more varieties of measurement samples.  
Mizuno teaches a single sample solution injection portion (Figure 1, autosampler 14; C3/L37-60); capable of injecting a sample solution containing the two or more varieties of measurement samples. 
Mizuno teaches a single liquid delivering system (Figure 1, piping 13; C3/L37-60); capable of delivering the injected sample solution. 
Mizuno teaches at least one measurement element out of an eluent tank, a separation column, and a detector including a plurality of elements (Figure 1, eluent tanks 1-3, columns 18 and 21, detector 23; C3/L37-60); capable of measurement conditions specialized for analysis of each of the two or more varieties of measurement samples do not match each other. 
Mizuno does not explicitly teach the measurement elements are separately provided for each of the two or more varieties of measurement samples.  Addition of separate measurement elements, the additional measurement elements would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed liquid chromatograph apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “at least one of a plurality of measurement conditions specialized for analysis of each of the two or more varieties of measurement samples do not match each other”. 
Mizuno teaches a flow path switching portion (Figure 1, valve 15; C3/L37-60); capable of selectively connecting the liquid delivering system with one element of the measurement element to be capable of delivering the sample solution. 
In regard to claim 2, Mizuno teaches a display control unit (Figure 1, microcomputer, display section 27; C3/L37-60); capable of displaying switching information of the flow path switching portion when one type of the measurement samples is designated wherein the switching information corresponds to the designated type of measurement sample.  
In regard to claim 4, Mizuno teaches a flow path switching portion driving unit (Figure 1, feed pump 6; C3/L37-60); capable of driving the flow path switching portion. 
Mizuno teaches a driving control unit (Figure 1, data processing section 24; C3/L37-60); capable of controlling the flow path switching portion driving unit to selectively delivery the sample solution between the liquid delivering system and one element of the measurement element when one type of the measurement samples is designated.  Mizuno teaches the one element of the measurement element corresponds to the designated type of measurement sample (Figure 1, data processing section 24; C3/L37-60). 
In regard to claim 5, Mizuno teaches the two or more varieties of measurement samples are selected from a group of an amino acid, a sugar, and an organic acid (C7/L38-56). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5417853 by Mizuno et al. (Mizuno), as noted above, in view of U.S. Patent Publication No. 2015/0019141 by Ohashi (Ohashi). 
In regard to claim 3, Mizuno teaches all the limitations noted above.  Mizuno does not explicitly teach a power source information acquiring unit capable of acquiring power source on/off information of each measurement element. 
Ohashi teaches a unitary liquid chromatography apparatus (Figure 1; [0034]-[0037]).  Ohashi teaches a solution injection portion (Figure 1, auto sampler 20; [0034]-[0037]).  Ohashi teaches a power source information acquiring unit (Figure 1, analysis condition setter 62; [0034]-[0037]); capable of acquiring power source on/off information of each measurement element.  
Ohashi teaches the display control unit is capable of performing predetermined notification processing in a case where a power source on/off state of each measurement element based on the switching information of the flow path switching portion is different from a power source on/off information acquired by the power source information acquiring unit (Figure 1, control system 60, display unit 72; [0034]-[0037]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a power source information acquiring unit, as taught by Ohashi, in the system of Mizuno in order to perform desired processes and effectively control the connections within the chromatography unit. 
Response to Arguments 
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the 112b; the Examiner does not find this persuasive. 
The applicant notes that one skilled in the art would understand that the apparatus is configured to set measurement conditions of each measurement sample; and one skilled in the art would have understood that a measurement is performed for each of the varieties of measurement samples.  The Examiner acknowledges this and recognizes that there are multiple samples and multiple measurements.  However, it is not clear what does not match each other.  
In regard to the applicant’s argument that Mizuno fails to teach “a single sample solution injection portion configured to inject a sample solution containing the two or more varieties of measurements samples”; Mizuno fails to teach “separately provided for each of the two or more varieties of measurement samples”; the Examiner does not find this persuasive. 
As noted above: Mizuno teaches a single sample solution injection portion (Figure 1, autosampler 14; C3/L37-60); capable of injecting a sample solution containing the two or more varieties of measurement samples.
The Examiner notes that the claims are directed towards an apparatus; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Mizuno is capable of injecting a sample solution with two are more varieties of measurement samples. 
Mizuno does not explicitly teach the measurement elements are separately provided for each of the two or more varieties of measurement samples.  Addition of separate measurement elements, the additional measurement elements would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777